Citation Nr: 1726926	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extra-schedular rating for bilateral hearing loss disability prior to April 4, 2012, rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in relevant part, granted service connection for bilateral hearing loss disability.  The RO assigned an initial noncompensable rating for bilateral hearing loss disability with an effective date of June 12, 2008.  An April 2012 rating decision increased the Veteran's rating for bilateral hearing loss disability to 10 percent, effective April 4, 2012.  

This case was previously before the Board.  In an April 2015 decision, the Board denied the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss disability prior to April 4, 2012.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court granted a Joint Motion of the parties and remanded the issue to the Board for action consistent with the Joint Motion.  In an August 2015 decision, the Board denied the Veteran's request for referral for extra-schedular consideration for bilateral hearing loss disability prior to April 4, 2012.  In an April 2017 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion. 
 
The Board notes that an appeal for entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) is also currently pending.  However, in May 2017 that issue was remanded by the Board for additional development.  It appears from the record that the development directed by the Board in the May 2017 remand has not been fully completed.  Therefore, the Board finds that the issue of entitlement to an increased rating for PTSD is not currently before the Board.  Therefore, the Board has limited its consideration in this decision accordingly.  

The issue of vertigo has been raised by the record in a June 2011 medical statement and the April 2017 Joint Motion of the parties.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

REMAND

The Board finds that additional development is required before the appeal is decided.  The Veteran asserts that his bilateral hearing loss disability resulted in an exceptional or unusual disability picture prior to April 4, 2012, to include dizziness, impacted cerumen, and vertigo, as to render impractical the application of the regular rating standards.  Review of the record shows that the Veteran's bilateral hearing loss disability does not meet the schedular criteria for a compensable rating prior to April 4, 2012.  

Therefore, the Board finds that the rating schedule may be inadequate and that the issue of entitlement to an extra-schedular rating for bilateral hearing loss disability pursuant to 38 C.F.R. § 3.321 (b)(1) should be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration.  38 C.F.R. § 3.321 (b)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all appropriate development and adjudicate the referred issue of entitlement to service connection for vertigo in a rating decision.

2.  Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extra-schedular rating for the service-connected bilateral hearing loss disability is warranted prior to April 4, 2012, pursuant to 38 C.F.R. § 3.321 (b)(1).   

3.  Then, readjudicate the claim of entitlement to an extra-schedular rating for the service-connected bilateral hearing loss disability prior to April 4, 2012.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






